DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendments filed 08/19/2021.

Claims 1-22 are pending and being examined.  Claims 1, 3, 7-10, 15-16 are amended and clam 22 is newly added with no new subject matter being introduced.

Claims 1-22 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “the cartridge further comprises at least one of the reactants or a source of ClO2- in the housing, and the reactants comprise ClO2-“.
Tertel (US 7223332 B1), Anderson (US 3923645), Gleim (US 2966453), and Moreira et al. (Moreira et al., “Iron porphyrins immobilized on silica surface and encapsulated in silica matrix: a comparison of their catalytic activity in hydrocarbon oxidation”, Journal of Molecular Catalysis A: Chemical 233 (2005) 73-81) are considered to be the closest prior art.
Tertel teaches a cartridge comprising a housing and a catalyst in the housing, wherein the cartridge is adapted to allow reactants to contact the catalyst by teaching a 
Anderson teaches an iron porphyrazine with Formula VI of instant application is a suitable mercaptan oxidation catalyst (Anderson, abstract and Col. 3 line 36 – Col. 4 line 40).
Gleim teaches iron porphyrin is a suitable catalyst for oxidation of mercapto compounds (Gleim, claim 1 and Col. 2 lines 20-30).  Gleim teaches the porphyrin is substituted with one or more hydrocarbon groups (Gleim, Col. 3 lines 11-66).
Moreira teaches an iron porphyrin substituted with claimed Formulas II and III of instant application wherein R5 and R6 are methyl to be suitable for hydrocarbon oxidation (Moreira, Fig. 1).
Tertel, Anderson, Gleim, and Moreira, alone or combined, do not teach nor obviate the cartridge comprising at least one of the reactants or a source of ClO2- in the housing, and the reactants comprising ClO2-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.